826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Irwin DESMONDE, Plaintiff-Appellant,v.LANE BRYANT, INC., Defendant-Appellee.
No. 86-1675
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.

Before CORNELIA G. KENNEDY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff-appellant, Irwin Desmonde, died on November 30, 1984.  Betty Desmonde, plaintiff-appellant's widow and personal representative, made a motion for substitution pursuant to Fed.  R. Civ. Pro. 25(a)(1).  This Court hereby grants this motion.


2
Upon consideration of the entire record and the briefs filed herein, we affirm the judgment of the District Court for the reasons stated by Judge Pratt in his Memorandum Opinion filed June 26, 1985.